                        Case 1:20-cr-10162-NMG Document 1-1 Filed 08/19/20 Page 1 of 2
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.         II               Investigating Agency       ATF

City     Charles town                              Related Case Information:

County        Suffolk


                                                                                    19-MJ-1113-DLC


Defendant Information:

                        CHARLES BAKER                                                              G               G
                                                                                                                   ì

                                                                                                  G                ì
                                                                                                                   G


                                          CHARLESTOWN, MA

                        1976                8145               M            B

Defense Counsel if known:                 Paul Garrity, Esq.

Bar Number

U.S. Attorney Information:

AUSA          Philip A. Mallard                                                                   679138

Interpreter:             G            G
                                      ì

Victims:                 G        G
                                  ì                                                                        G

Matter to be SEALED:                  ì
                                      G            G

         Gì                                            G                                 G

Location Status:

Arrest Date

G
G                                                                       G                         G
G

Charging Document:                    G                             G                         G
                                                                                              ì

                                                                                                               3
Total # of Counts:                    G                             G                         G
                                                                                              ì




G
ì        I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
         accurately set forth above.

         08/19/2020
                  Case 1:20-cr-10162-NMG Document 1-1 Filed 08/19/20 Page 2 of 2


District Court Case Number
Name of Defendant        CHARLES BAKER

                                                U.S.C. Citations
            Index Key/Code                   Description of Offense Charged       Count Numbers
                                    Dealing in Firearms without a License
       18 U.S.C. § 922(a)(1)(A)                                               1

                                    Felon in Possession of Firearm
       18 U.S.C. § 922(g)(1)                                                  2

                                    Felon in Possession of Firearm
       18 U.S.C. § 922(g)(1)                                                  3




ADDITIONAL INFORMATION:
